            Case 1:20-cv-00671-LJV Document 9 Filed 06/29/20 Page 1 of 5




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK



 CHRISTOPHER BOSWELL,

                Petitioner,
                                                        20-CV-671
       v.                                               DECISION & ORDER

 JULIE WOLCOTT,

                Respondent.


      The pro se petitioner, Christopher Boswell, is an inmate at the Orleans

Correctional Facility (“Orleans”). He has submitted a petition for a writ of habeas corpus

under 28 U.S.C. § 2241 and has moved for a temporary restraining order and a

preliminary injunction. Docket Items 1 and 2. He seeks his immediate release, alleging

that because of his “serious medical pre-existing issues such as [h]eart disease,

[k]idney [d]isease, [chronic obstructive pulmonary disease], [a]sthma, a very low

immune system, and other medical problems,” he faces “[i]mminent peril to his safety

due to [the] COVID-19 [pandemic].” Docket Item 1 at 3. He also states that he has

“only a few months until his actual release.” Id. at 5. On June 15, 2020, the respondent

moved to convert Boswell’s section 2241 petition into one filed under 28 U.S.C. § 2254.

Docket Item 7.

      For the reasons that follow, the Court will grant the respondent’s motion to

convert unless Boswell withdraws his petition.
            Case 1:20-cv-00671-LJV Document 9 Filed 06/29/20 Page 2 of 5




                                        DISCUSSION


       A.      Habeas Corpus Relief

       “The fact that [Boswell] invoked section 2241 d[oes] not . . . require [a] district

court to treat [the instant petition] as a section 2241 petition. On the contrary, if an

application that should be brought under [section] 2254 is mislabeled as a petition

under section 2241, the district court must treat it as a section 2254 application

instead.” Cook v. New York State Div. of Parole, 321 F.3d 274, 277 (2d Cir. 2003)

(citing James v. Walsh, 308 F.3d 162, 166 (2d Cir. 2002)). “‘[I]t is the substance of the

petition, rather than its form, that’ governs.” Id. at 278 (alteration in original) (quoting

James, 308 F.3d at 166).

       Three statutes give district courts habeas jurisdiction. Determining the

appropriate statute hinges on (i) whether the petitioner is held in federal or state custody

and (ii) whether the petitioner challenges the “imposition” or the “execution” of his

sentence. See Cook v. New York State Div. of Parole, 321 F.3d 274, 277 (2d Cir.

2003); James v. Walsh, 308 F.3d 162, 166 (2d Cir. 2002). A federal inmate proceeds

under section 2255 when he challenges the “imposition” of his sentence but under

section 2241 when he challenges its “execution.” See James, 308 F.3d at 167 (citation

omitted); see also 28 U.S.C. § 2241(c)(3) (giving district courts jurisdiction over claims

that “a prisoner . . . is in custody in violation of the Constitution or laws or treaties of the

United States”); id. § 2255(a) (same, regarding claims that “[a] prisoner in custody under

sentence of a court established by Act of Congress” is held under a “sentence [that] was

imposed in violation of the Constitution or laws of the United States”). In contrast, only

one statute governs claims by individuals held in state custody, so a state prisoner


                                               2
            Case 1:20-cv-00671-LJV Document 9 Filed 06/29/20 Page 3 of 5




proceeds under section 2254 to challenge “either the imposition or the execution of [his]

sentence.” Id.; see also 28 U.S.C. § 2254(a) (giving district courts jurisdiction over

claims that “a person in custody pursuant to the judgment of a State court . . . is in

custody in violation of the Constitution or laws or treaties of the United States”).

       Boswell’s habeas petition is properly understood as one brought under section

2254, not section 2241. He explicitly claims that he “currently [is] held on orders [of]

State Authorities." Docket Item 1 at 1. And his petition alleges that the conditions under

which he currently is held at Orleans, a facility operated by the New York State

Department of Corrections and Community Supervision, violate various constitutional

provisions. In other words, Boswell asserts that he is “a person in custody pursuant to

the judgment of a State court . . . in violation of the Constitution.” 28 U.S.C. § 2254(a).

“A state prisoner . . . must[ ] bring a challenge to the execution of his . . . sentence . . .

under section 2254. A petition under section 2241 is . . . unavailable to him.” Cook,

321 F.3d at 278 (footnote omitted).


       B.      Opportunity to Withdraw

       Having determined that Boswell’s petition properly is brought under section 2254,

the Court will grant him an opportunity to withdraw his petition before converting it.

Such an opportunity is appropriate for procedural, not merits-based, reasons. Because

a prisoner cannot bring a “second or successive” section 2254 petition except under

narrow circumstances, see 28 U.S.C. § 2244(b), “[i]f [Boswell’s] petition [is] properly

converted into a section 2254 petition, section 2244(b) might preclude [him] from ever

seeking federal review of claims, even meritorious ones, not raised in [the instant]

petition.” Cook, 321 F.3d at 281. Stated differently, if the Court converts Boswell’s


                                               3
          Case 1:20-cv-00671-LJV Document 9 Filed 06/29/20 Page 4 of 5




petition, Boswell may not be able to challenge either the imposition or the execution of

his state sentence in the future. Conversion, in other words, may be “extraordinarily

harmful to [Boswell’s] rights.” Id. (citation omitted).

       Accordingly, Boswell may—but need not—move to withdraw his petition before

the Court converts it. If Boswell fails to do so, he will be subject to the “second and

successive” restrictions applicable to section 2254 petitions. The Court has not yet

reviewed—and therefore does not at this time pass judgment on—the merits of

Boswell’s claims, but it notes that the section 2244 restrictions will apply even if this

Court dismisses the petition shortly after conversion.




                                               4
          Case 1:20-cv-00671-LJV Document 9 Filed 06/29/20 Page 5 of 5




                                         CONCLUSION


       In light of the above, IT IS HEREBY

       ORDERED that Boswell shall have until July 7, 2020, to notify this Court, in

writing, that he wishes to withdraw his petition; and it is further

       ORDERED that if Boswell does not withdraw his petition, the Court will convert

the petition to one filed under 28 U.S.C. § 2254 and the Clerk of Court shall update the

caption accordingly; and it is further

       ORDERED that if Boswell does not withdraw his petition, the Court will stay the

respondent’s deadline to answer the petition until it decides the respondent’s motion to

dismiss; and it is further

       ORDERED that Boswell shall have until July 13, 2020, to respond to the pending

motion to dismiss his petition, Docket Item 7; the respondent shall have until July 17,

2020, to reply; and the Court will schedule oral argument at a later date if necessary.

       SO ORDERED.


       Dated: June 29, 2020
              Buffalo, New York



                                               Hon. Lawrence J. Vilardo
                                               LAWRENCE J. VILARDO
                                               UNITED STATES DISTRICT JUDGE




                                              5
